Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for reconsideration/other – continued from PTO 303
The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1/	Applicant’s argument 1: 
Applicant initially addresses the Response to Arguments section.
The Examiner states “The database entries may be invalidated after a configured time interval, after which content router 102 goes through the same determination again for the same client (i.e., the database entries are being updated based on the updated round-trip response time), i.e., the applicant has defined in Parag. [0054] of the current application that “monitoring” includes receiving a service request, requesting computer system resource locations, determining roundtrip response times for received computer system resource locations, and sending the service request to computer system resource location with minimum round-trip response time; and this is equivalent to the teachings of Thomas (e.g., Parag. [0022]))).”
Applicant respectfully disagrees.  
The Examiner has not provided any basis for the Examiner’s assertions (bolded language). Thomas does not describe how a recorded entry is updated. Thomas describes invalidating a database entry after a configured time interval and starting a new. These are not equivalent. Applicant respectfully requests withdrawal of the rejection for at least this reason.  
The Examiner has seemingly misstated what Claim 1 recites. Claim 1 recites “monitoring, by the edge gateway device, for updated round-trip response times for the received computing system resource locations stored by the edge gateway device”. (Emphasis Added) Thomas teaches invalidating a database entry and going through the process to create a new database entry. Claim 1 recites updating a stored computing system resource location. These are not equivalent as argued in the Office Action. Applicant respectfully requests withdrawal of the rejection for at least this reason. 

Examiners’ response to applicant’s argument 1:
The examiners respectfully disagree. Thomas discloses in Parag. [0017] that the server determiner 110, within the router 102 (i.e., edge gateway), determines the round-trip time it took for the messages to be sent and received. From that, server determiner 110 may determine if server 106 should be selected to deliver content. For example, the above process may be performed for a number of servers 106 in multiple locations 108. The server 106 that has the lowest round-trip time may be selected as the content deliverer. Thomas discloses in Parag. [0021] that while the user is browsing page 200 by looking at the content selections, content router 102 may determine the content routing decision in the background. By the time the user selects an item to play, it is possible that content router 102 has made a content routing decision, such as content router 102 may have selected a server 106 (i.e., with the lowest RTT) to deliver content to client 104. For example, content router 102 may have paired the user's Internet protocol (IP) address with a location 108. The mapping between client 104 and location 108 may be saved in a database. When the request is received, client 104 can be re-directed to location 108 to request the content. This allows a server 106 at the location to deliver content to client 104 in a low latency environment. Thomas discloses in Parag. [0022] that the content router 102 pairs up client 104 with a location 108 and records this mapping in its database (i.e., stored by the router) for future requests. The database entries may be invalidated after a configured time interval, after which content router 102 goes through the same determination again for the same client (i.e., the content router performs the determination of the RTTs after a time interval to pair up the client with location and record this updated mapping in its database. Therefore, the content router performs monitoring for updated round-trip response times for locations stored in its database  ).
In addition, the examiners respectfully disagree with the applicant that Claim 1 recites “updating a stored computing system resource location,” because Claim 1 teaches “updated round-trip response times for the received computing system resource locations” and NOT updating the resource location.”

2/	Applicant’s argument 2:  
With respect to Claim 21, the Examine states “The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server); the router pairs up client with location (i.e., server) and records this mapping in its database for future requests (i.e., the client and the resource are connected), which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time))”.
Applicant respectfully disagrees.
Thomas states that the content router 102 determines the optimal server and then saves mapping information in its database so that a redirection can be made for future requests. That is, the content router 102 is in fact in the connection path to make the redirection based on the mapping information. Consequently, these are different techniques. Applicant respectfully requests withdrawal of the rejection for at least this reason.

Examiners’ response to applicant’s argument 2:
The examiners respectfully disagree. Thomas discloses wherein the edge gateway device is absent from connection between the device and the maintained computing system resource location matching the service request and having the minimum round-trip response time (Parag. [0022] and Parag. [0027]; (The art teaches that subsequent requests from the same client (i.e., receiving another request that matches the same server location) are redirected to same location (i.e., server); the router pairs up client with location (i.e., server) and records this mapping in its database for future requests (i.e., the client and the resource are connected), which don’t need to go through the server determination process (i.e., location (server) with the least round trip time is determined as the location that should be selected to deliver content to the client) because a database lookup is used to determine the optimal location (i.e., server with the least round trip time))). Claim 21 depends on dependent Claim 20, which teaches wherein the edge gateway device further configured to: connect a device associated with the service request with the maintained computing system resource location matching the service request and having the minimum round-trip response time. Therefore, Based on the broadest reasonable interpretation of claim 21 language, the examiners have interpreted the edge gateway device is absent from connection between the device and the maintained computing system resource location matching the service request and having the minimum round-trip response time as equivalent to the content router being absent from determining the resource location with minimum round trip time in order to connect the client with the resource, because the database already stores the matching (connection between the client and the resource), and the content router doesn’t perform the determination again (See Parag. [0022]).

Examiners have addressed applicant’s argument and the rejection is maintained.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442